Digitally signed by
                                                                          Reporter of
                                                                          Decisions
                                                                          Reason: I attest to
                           Illinois Official Reports                      the accuracy and
                                                                          integrity of this
                                                                          document
                                   Appellate Court                        Date: 2021.03.11
                                                                          07:21:55 -06'00'



           Vogt v. Round Robin Enterprises, Inc., 2020 IL App (4th) 190294



Appellate Court        BRAD VOGT, Individually and as Independent Administrator of the
Caption                Estate of Bret Vogt, Deceased, Plaintiff-Appellant, v. ROUND
                       ROBIN ENTERPRISES, INC., d/b/a FIREHAUS, Defendant-
                       Appellee.



District & No.         Fourth District
                       No. 4-19-0294



Filed                  March 4, 2020



Decision Under         Appeal from the Circuit Court of Champaign County, No. 18-L-70;
Review                 the Hon. Jason Matthew Bohm, Judge, presiding.



Judgment               Affirmed.


Counsel on             Rochelle A. Funderburg, of Meyer Capel, of Champaign, for
Appeal                 appellant.

                       Matthew G. Burke, of Heineke & Burke, LLC, of Chicago, for
                       appellee.
     Panel                     JUSTICE HOLDER WHITE delivered the judgment of the court, with
                               opinion.
                               Presiding Justice Steigmann and Justice Turner concurred in the
                               judgment and opinion.


                                               OPINION

¶1        Plaintiff, Brad Vogt, individually and as independent administrator of the estate of Bret
      Vogt, deceased, appeals the judgment of the trial court, granting defendant, Round Robin
      Enterprises, Inc., d/b/a Firehaus, its motion to dismiss with prejudice pursuant to section 2-615
      of the Code of Civil Procedure (Civil Code) (735 ILCS 5/2-615 (West 2016)), where plaintiff
      failed to state a cause of action in his amended complaint. Specifically, the court found that
      plaintiff failed to establish (1) defendant owed decedent a duty of care under a voluntary
      undertaking theory and (2) defendant’s actions proximately caused decedent’s death.
¶2        On appeal, plaintiff asserts the trial court erred in dismissing his amended complaint with
      prejudice. For the following reasons, we affirm.

¶3                                         I. BACKGROUND
¶4        On May 3, 2016, decedent, Bret Vogt, an employee of defendant, attended an employer-
      sponsored event at defendant’s bar—Firehaus—in Champaign, Illinois. At the event,
      defendant provided free alcoholic beverages to its employees. Decedent consumed alcohol and
      became intoxicated. Later in the evening or in the early morning of May 4, 2016, defendant
      stopped serving alcohol to decedent and ejected him from the premises. Decedent walked away
      from the bar and later fell and suffered a traumatic brain injury, resulting in his death.
¶5        On April 25, 2018, plaintiff, decedent’s father, acting individually and as independent
      administrator of the estate of decedent, filed a complaint alleging negligence by defendant. On
      August 22, 2018, defendant filed a motion to dismiss pursuant to section 2-615 of the Civil
      Code (735 ILCS 5/2-615 (West 2016)). On October 22, 2018, the trial court granted
      defendant’s motion to dismiss without prejudice.
¶6        On November 21, 2018, plaintiff filed an amended complaint alleging a voluntary
      undertaking negligence theory. Specifically, plaintiff alleged (1) defendant owed a duty of care
      to decedent based on a voluntary undertaking where defendant ejected an intoxicated decedent
      from its premises and (2) defendant’s conduct was a recognized proximate cause of decedent’s
      injuries resulting in his death.
¶7        On December 14, 2018, defendant filed a demand for a bill of particulars. Defendant sought
      (1) the specific time and location where decedent initially was injured, (2) the exact manner in
      which decedent was injured, (3) the specific means by which the injury to decedent occurred,
      and (4) the specific time and location of decedent’s death. On February 12, 2019, the trial court
      held a hearing on defendant’s motion. After hearing recommendations from counsel, the trial
      court denied defendant’s motion, stating:
                  “Here I don’t—I don’t think, Mr. Burke, that the facts are so—I, I agree with you
              that there are some detail that aren’t—this isn’t a complaint full of detail, but I don’t
              think it’s so wanting to require a bill of particulars. I do think there’s sufficient facts


                                                   -2-
               regarding the duty that there was a voluntary undertaking, that there was a breach of
               the duty in the early—in the morning of May the 4th. [Decedent] was—left the
               establishment, then died of a traumatic brain injury and it—they’ve alleged—that
               doesn’t mean that it’s going to prevail ultimately, but I think they’ve adequately alleged
               a cause of action here that would at least allow it to go forward to a—some kind of
               answer or pleading otherwise, but I don’t think a bill of particulars under 2-607 is
               necessary for this case to take the next step, whatever that next step is by the defendant.
                    So the order of the court would be that, after arguments are heard, the motion for a
               bill of particulars is denied.”
¶8         On March 4, 2019, defendant filed a motion to dismiss plaintiff’s amended complaint
       pursuant to section 2-615 of the Civil Code (735 ILCS 5/2-615 (West 2016)). In the motion,
       defendant argued that (1) plaintiff’s amended complaint failed to plead an actionable voluntary
       undertaking theory, under which defendant did not owe decedent a duty of care, and
       (2) defendant’s conduct in ejecting decedent from its premises did not proximately cause
       decedent’s fatal injuries.
¶9         On April 24, 2019, the trial court held a hearing on defendant’s motion to dismiss. After
       hearing recommendations from counsel, the court granted defendant’s motion to dismiss with
       prejudice. The court stated:
                    “The complaint alleges that [defendant] is liable for the death because of the
               voluntary undertaking of asking him to leave the tavern. The voluntary undertaking is
               limited to the extent of that undertaking. And here that undertaking ended when he left
               the bar. The act of removing him from the bar did not place him in a worse situation.
               Now that is not to say that he was not in a bad situation, he was in a bad situation, but
               he was in that bad situation because of his intoxication. And Illinois law does not place
               a duty on taverns like [defendant] to make sure that the intoxicated patrons that they
               eject get home safely. They can’t eject them in a manner that increases the danger such
               as placing them in a car in frozen temperatures, but here he was asked to leave on a
               May night, and while the complaint doesn’t specify how far away from the bar he was,
               it does say that the next day he was found deceased based on a traumatic brain injury.
               I don’t believe that there [are] grounds to go beyond what the Dram Shop Act has
               preempted here. Illinois taverns, there is—they simply are not—or don’t owe a duty to
               intoxicated patrons to make sure that they get safely home. Now we can disagree about
               whether or not that should be the law, but it’s not for the court to determine that. The
               law is that they aren’t—they don’t have a duty to make sure they get home safely. I
               also don’t think that there’s a sufficient proximate cause in the complaint, so for those
               two reasons, I do believe that, even though it’s difficult to say so, that the motion to
               dismiss should be granted and that this case should be dismissed. That will be the ruling
               of the court.”
¶ 10       This appeal followed.

¶ 11                                       II. ANALYSIS
¶ 12      On appeal, plaintiff asserts that the trial court erred in dismissing with prejudice his
       amended complaint pursuant to section 2-615 of the Civil Code (735 ILCS 5/2-615 (West
       2016)). We note this matter really presents two issues. First, whether the court properly
       dismissed the case pursuant to section 2-615. Second, if we find the dismissal pursuant to

                                                    -3-
       section 2-615 appropriate, our inquiry turns to the propriety of the dismissal with prejudice.
       Before we reach the merits of plaintiff’s appeal, we set forth the applicable standards of review
       in analyzing the trial court’s decision.

¶ 13                                          A. Standard of Review
¶ 14        We first examine the standard of review on a section 2-615 motion to dismiss. The trial
       court’s decision to grant a section 2-615 motion to dismiss is subject to de novo review. Luise,
       Inc. v. Village of Skokie, 335 Ill. App. 3d 672, 685, 781 N.E.2d 353, 364 (2002). The question
       is “whether the allegations in the complaint, when viewed in a light most favorable to the
       plaintiff, are sufficient to state a cause of action upon which relief can be granted.” Id. A motion
       to dismiss pursuant to section 2-615 challenges the legal sufficiency of the complaint by
       claiming defects exist on the face of the complaint. Cwikla v. Sheir, 345 Ill. App. 3d 23, 29,
       801 N.E.2d 1103, 1109 (2003). In considering a section 2-615 motion to dismiss, “the court
       may not consider affidavits, products of discovery, documentary evidence not incorporated
       into the pleadings as exhibits, or other evidentiary materials.” Id. This court will affirm the
       dismissal based only on the pleadings where this court finds “no set of facts can be proven
       which would entitle the plaintiff to the relief sought.” Id.
¶ 15        Second, we must determine the appropriate standard of review for a dismissal with
       prejudice. Section 2-612(a) of the Civil Code authorizes the court to permit amendments where
       the pleadings fail to sufficiently define the issues before the court. 735 ILCS 5/2-612(a) (West
       2016). The section further provides, “[n]o pleading is bad in substance which contains such
       information as reasonably informs the opposite party of the nature of the claim or defense
       which he or she is called upon to meet.” 735 ILCS 5/2-612(b) (West 2016). In determining
       whether it is appropriate to allow the plaintiff an opportunity to amend the complaint, the court
       must consider whether (1) the proposed amendment would cure the defective pleading, (2) the
       other parties would be prejudiced or surprised by the proposed amended complaint, (3) the
       plaintiff had previous opportunities to amend the complaint, and (4) the proposed amendment
       is timely. Loyola Academy v. S&S Roof Maintenance, Inc., 146 Ill. 2d 263, 273, 586 N.E.2d
1211, 1215-16 (1992). We review the court’s decision to dismiss a complaint with prejudice
       for an abuse of discretion. Crull v. Sriratana, 388 Ill. App. 3d 1036, 1046, 904 N.E.2d 1183,
       1191 (2009).
¶ 16        With those standards of review in mind, we turn to the merits of plaintiff’s appeal. Before
       we analyze whether defendant owed a duty based on a voluntary undertaking, we note that
       plaintiff’s argument that the trial court previously found plaintiff’s amended complaint asserted
       a cause of action for negligence is incorrect. In denying defendant’s demand for a bill of
       particulars, the trial court stated, “I think they’ve adequately alleged a cause of action here that
       would at least allow it to go forward to a—some kind of answer or pleading otherwise.” We
       do not find the court’s statement determined that plaintiff established a cause of action in its
       amended complaint but rather that plaintiff presented enough facts for the complaint to go
       forward without a bill of particulars. Additionally, the court’s statement was made prior to
       defendant’s section 2-615 motion to dismiss plaintiff’s amended complaint.
¶ 17        We also note that plaintiff concedes, and we agree, that this case does not implicate the
       Dram Shop Law (235 ILCS 5/6-21 (West 2016)). Rather, liability is sought to be imposed for
       the alleged assumption of additional duties independent of the provision of alcohol.


                                                    -4-
¶ 18                                       B. Voluntary Undertaking
¶ 19        Plaintiff argues that defendant owed a duty of care to decedent based on a voluntary
       undertaking theory. Defendant argues that plaintiff failed to state a cause of action because the
       complaint failed to state sufficient facts to establish a voluntary undertaking under Illinois law.
       We agree with defendant.
¶ 20        “In order to prevail in an action for negligence, the plaintiff must prove that the defendant
       owed a duty, that the defendant breached that duty, and that defendant’s breach was the
       proximate cause of injury to the plaintiff.” Bell v. Hutsell, 2011 IL 110724, ¶ 11, 955 N.E.2d
1099 (citing Krywin v. Chicago Transit Authority, 238 Ill. 2d 215, 225, 938 N.E.2d 440, 446
       (2010)). “Unless a duty is owed, there can be no recovery in tort for negligence.” Id. (citing
       American National Bank & Trust Co. of Chicago v. National Advertising Co., 149 Ill. 2d 14,
       26, 594 N.E.2d 313, 318 (1992)).
¶ 21        The Illinois Supreme Court has looked to section 323 of the Restatement (Second) of Torts
       (Restatement (Second) of Torts § 323 (1965)) to define the parameters of liability pursuant to
       a voluntary undertaking theory. See Bell, 2011 IL 110724, ¶ 12. Under a voluntary undertaking
       theory,
                “[o]ne who undertakes, gratuitously or for consideration, to render services to another
                which he should recognize as necessary for the protection of the other’s person or
                things, is subject to liability to the other for physical harm resulting from his failure to
                exercise reasonable care to perform his undertaking, if
                    (a) his failure to exercise such care increases the risk of such harm, or
                    (b) the harm is suffered because of the other’s reliance upon the undertaking.”
                Restatement (Second) of Torts § 323 (1965).
       See also Wakulich v. Mraz, 203 Ill. 2d 223, 241, 785 N.E.2d 843, 854 (2003) (citing Rhodes v.
       Illinois Central Gulf R.R., 172 Ill. 2d 213, 239, 665 N.E.2d 1260, 1273 (1996)). “[T]he duty
       of care to be imposed upon a defendant is limited to the extent of the undertaking.” Bell, 2011
IL 110724, ¶ 12.
¶ 22        To determine whether defendant owed a duty to plaintiff, we must determine the extent of
       any voluntary undertaking. Plaintiff argues that defendant undertook a duty to look after
       decedent’s care and safety where defendant invited decedent to an employer-sponsored event,
       provided alcohol to decedent, subsequently decided to stop serving alcohol to the intoxicated
       decedent, and then ejected decedent from the premises. Specifically, plaintiff argues that by
       ejecting decedent from the premises, defendant placed decedent in a worse situation in which
       decedent later fell and suffered a traumatic brain injury, resulting in his death. Defendant relies
       on Simmons v. Homatas, 236 Ill. 2d 459, 925 N.E.2d 1089 (2010), Wakulich, 203 Ill. 2d 223,
       and Harris v. Gower, Inc., 153 Ill. App. 3d 1035, 506 N.E.2d 624 (1987), in support of his
       argument.
¶ 23        In Simmons, 236 Ill. 2d at 478, the supreme court found common law negligence under
       section 876 of the Restatement (Second) of Torts (concert of action) (Restatement (Second) of
       Torts § 876 (1979)). Defendant—an adult entertainment club—owed a duty of care to plaintiffs
       where defendant removed a patron for being intoxicated, placed the patron into a vehicle, and
       required him to drive off, which resulted in a collision that killed plaintiffs’ decedents.
       Simmons, 236 Ill. 2d at 481.



                                                     -5-
¶ 24       In Wakulich, 203 Ill. 2d at 246-47, the Illinois Supreme Court found a cause of action for
       negligent performance of a voluntary undertaking. Liability arose where the defendants took
       complete and exclusive control of the care of an intoxicated and unconscious minor. Id. at 243.
       The defendants hosted a party where a minor became intoxicated and unconscious. Id. at 226-
       27. The defendants placed the minor in the family room, checked on her periodically, took
       measures to prevent aspiration, and prevented other persons from calling 911 or seeking other
       medical intervention. Id. at 243.
¶ 25       In Harris, 153 Ill. App. 3d at 1036-37, the owners of a tavern took an intoxicated,
       unconscious patron out of the building and placed him in his car where he froze to death. The
       appellate court found a cause of action for common law negligence where the defendant placed
       decedent in a position of peril. Id. at 1038. We find Wakulich, Simmons, and Harris
       distinguishable.
¶ 26       Here, plaintiff does not assert a common law negligence theory under section 876 of the
       Restatement (Second) of Torts (Restatement (Second) of Torts § 876 (1979)). Rather, plaintiff
       argues common law negligence based on a voluntary undertaking.
¶ 27       Defendant’s action in cutting off an intoxicated decedent and ejecting decedent from the
       premises did not rise to the level of control exerted by the defendants in Wakulich and Harris.
       Defendant did not take complete and exclusive control of the care and safety of decedent by
       merely instructing decedent to leave the premises. Rather, defendant ejected an intoxicated
       decedent in a routine manner.
¶ 28       When decedent left Firehaus, he was conscious. Defendant’s actions of escorting decedent
       out of the bar did not place decedent in peril or in a worse situation. We agree with the trial
       court that decedent was in a bad situation because of his intoxication, not due to any action
       taken by defendant. Moreover, any undertaking by defendant ended when it escorted decedent
       off the premises. See Bell, 2011 IL 110724, ¶ 12. Defendant’s actions in ejecting an intoxicated
       decedent from its premises failed to amount to a voluntary undertaking to look after decedent’s
       care and safety. As no duty existed, defendant is not liable for injuries decedent sustained after
       decedent left Firehaus. Under these circumstances, the absence of a voluntary undertaking
       precludes any duty on defendant’s behalf. Thus, we conclude that the trial court did not err by
       dismissing the complaint for failure to state a cause of action.
¶ 29       As to the trial court’s decision to dismiss the complaint with prejudice, noteworthy is the
       fact that when asked, during oral argument, whether sufficient additional facts might be alleged
       to overcome the trial court’s assessment regarding duty, plaintiff seemed to suggest that any
       additional facts available would not be of such character. Furthermore, following dismissal of
       the amended complaint, plaintiff has failed to suggest any new theory under which to impose
       liability. Finally, since we are reviewing the dismissal of the amended complaint, we are
       mindful that plaintiff did receive a prior opportunity to amend. See Loyola Academy, 146 Ill.
2d at 273. Thus, the trial court did not abuse its discretion in dismissing plaintiff’s amended
       complaint with prejudice. See Crull, 388 Ill. App. 3d at 1046.

¶ 30                                      III. CONCLUSION
¶ 31      For the reasons stated, we affirm the trial court’s judgment.

¶ 32      Affirmed.


                                                   -6-